Citation Nr: 0639670	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  05-10 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel








INTRODUCTION

The appellant's spouse had Philippine Recognized Guerrilla 
service from December 1943 to November 1945.  The appellant's 
spouse died in May 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 determination of the VA Regional Office 
(RO) in Manila, the Republic of the Philippines, which denied 
entitlement to nonservice-connected death pension benefits on 
the basis that the appellant's spouse did not have the 
requisite military service to establish eligibility for such 
benefits.


FINDING OF FACT

The service department has certified that the appellant's 
spouse served with the Philippine Recognized Guerrillas from 
December 1943 to November 1945.


CONCLUSION OF LAW

The appellant's spouse did not meet the basic service 
eligibility requirements to entitle the appellant to VA 
nonservice-connected death pension benefits.  38 U.S.C.A. §§ 
101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.6, 3.40, 3.41, 
3.203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board finds, however, that the VCAA is not applicable to 
the present claim, as it is a question of law whether the 
appellant's spouse's service with the Philippine Army 
qualifies as active military service for VA pension benefits.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA has no effect on an appeal where the law 
is dispositive of the matter.  See Manning v. Principi, 16 
Vet. App. 534 (2002).

Because it has not been established that the appellant's 
spouse had the required military service to be eligible for 
VA pension benefits, and because there is no additional and 
pertinent information to dispute the service department 
finding, further development would serve no useful purpose.  
See 38 C.F.R. § 3.159(d)(1).  No amount of notice from VA can 
change the appellant's spouse's legal status as certified to 
VA by the service department.  The legal outcome is clearly 
dictated by the existing law, regardless of any further 
notice the appellant might receive.  Moreover, in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Law and Regulations

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. §§ 3.40, 3.41.  These specified benefits do not 
include nonservice-connected pension benefits authorized by 
Chapter 15, Title 38, United States Code.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate. 38 C.F.R. § 3.203(a) (2006).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for ninety days for a line 
of duty disability.  38 C.F.R. § 3.203(b) (2006).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, the 
VA shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c) (2006).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, "service department findings are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces."  Id.; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

Analysis

The facts in this case are not in dispute.  Service records 
on file reflect that the veteran served with the Philippine 
Recognized Guerrillas from December 1943 to November 1945.  
It was initially determined that the appellant's spouse 
acquired an Army of the United States status as a result of 
his service with the 14th Infantry (PA-AUS).  In November 
1953, however, the Department of the Army revoked his service 
with the 14th Infantry Regiment.  As noted, the findings of 
the service department verifying a person's service are 
binding on VA for purposes of establishing service in the 
United States Armed Forces.  Venturella v. Gober, 10 Vet. 
App. 340 (1997).  Based on the dates of service certified by 
the service department, the appellant's spouse does not have 
the requisite service to qualify her for VA nonservice-
connected death pension benefits.

The Board has considered the documents submitted by the 
appellant in support of her claim, including her own 
statements attesting to her husband's service.  Because none 
of the material submitted by the appellant is an official 
document of any service department of the United States, 
however, it does not constitute valid evidence of service 
under 38 C.F.R. § 3.203(a).

In summary, the Board is bound by the statutes and 
regulations governing entitlement to VA benefits, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  38 U.S.C.A. § 
7104(c) (West 2002).  Under the undisputed facts of this 
case, the applicable criteria are clear and dispositive.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Again, in light of 
the certification of the service department, the Board finds 
that the appellant's spouse did not have the requisite 
service to qualify her for VA nonservice-connected pension 
benefits and, therefore, her claim must be denied.  38 
U.S.C.A. § 107; 38 C.F.R. § 38 C.F.R. §§ 3.40, 3.41.


ORDER

Basic eligibility to nonservice-connected death pension 
benefits is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


